JUSTICE MORAN, dissenting: The majority opinion states: “[UJnless some question is raised in the circuit court regarding the failure to identify or locate a noncustodial parent whose identity or address is not known to the State at the outset of the proceedings, the matter is waived and diligence may be assumed. *** The minor in each of these cases failed to raise in the circuit court any question regarding the State’s diligence in attempting to locate the noncustodial parent, and *** the matter has been waived ***. ” 109 Ill. 2d at 137. I disagree. In People v. R.S. (1984), 104 Ill. 2d 1, the court held that the State’s failure to provide notice to the known noncustodial mother rendered the entire proceedings against the minor “void.” The court stated: “The State, by failing to notify the minor’s mother, a known respondent with a named address, of the juvenile proceedings against her son, did not properly invoke the trial court’s jurisdiction and the court’s order of adjudication *** and subsequent orders were void.” (104 Ill. 2d 1, 6; see also People v. R.D.S. (1983), 94 Ill. 2d 77, 83.) Thus, whether the State complied with the notice provisions of the Act presents a jurisdictional issue, which can be raised at any time, even if raised for the first time on appeal. People v. McCarty (1983), 94 Ill. 2d 28, 36-37; People v. Gregory (1974), 59 Ill. 2d 111, 112; People v. Wallace (1974), 57 Ill. 2d 285, 288. For the reasons stated, I respectfully dissent.